Case 17-16857        Doc 34     Filed 11/02/18     Entered 11/02/18 12:54:30          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 16857
         Charles Gilmore

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/31/2017.

         2) The plan was confirmed on 07/31/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 09/18/2018.

         6) Number of months from filing to last payment: 13.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-16857             Doc 34       Filed 11/02/18    Entered 11/02/18 12:54:30                Desc         Page 2
                                                        of 3



 Receipts:

           Total paid by or on behalf of the debtor                  $5,153.00
           Less amount refunded to debtor                                $0.00

 NET RECEIPTS:                                                                                          $5,153.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $4,021.76
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                              $209.38
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $4,231.14

 Attorney fees paid and disclosed by debtor:                       $350.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim            Claim       Principal      Int.
 Name                                      Class   Scheduled      Asserted         Allowed        Paid         Paid
 Ccs/First Savings Bank                Unsecured         501.00           NA              NA            0.00       0.00
 First National Bank Of Omaha          Unsecured      1,569.00       1,569.03        1,569.03           0.00       0.00
 First Svg Cc                          Unsecured         300.00           NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414         Priority          150.11        162.28          162.28           0.00       0.00
 Illinois Dept of Revenue 0414         Unsecured           0.00         44.60           44.60           0.00       0.00
 Internal Revenue Service              Unsecured           0.00          8.64            8.64           0.00       0.00
 Internal Revenue Service              Priority       1,816.84       1,979.74        1,979.74           0.00       0.00
 J.B ROBINSON                          Unsecured           0.00           NA              NA            0.00       0.00
 Mitsubishi Motors Credit Of America   Unsecured           0.00    11,895.37        11,895.37           0.00       0.00
 Mitsubishi Motors Credit Of America   Secured       27,788.60     20,820.37         8,925.00        310.01     611.85
 Peoples Engy                          Unsecured          91.04           NA              NA            0.00       0.00
 Portfolio Recovery Associates         Unsecured         832.46        832.46          832.46           0.00       0.00
 Resurgent Capital Services            Unsecured         852.95        852.95          852.95           0.00       0.00
 United States Dept Of Education       Unsecured           0.00    10,501.97        10,501.97           0.00       0.00
 Usdoe/Glelsi                          Unsecured      7,658.00            NA              NA            0.00       0.00
 Webbank/Gettington                    Unsecured         487.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-16857        Doc 34      Filed 11/02/18     Entered 11/02/18 12:54:30             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $8,925.00            $310.01           $611.85
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $8,925.00            $310.01           $611.85

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $2,142.02               $0.00             $0.00
 TOTAL PRIORITY:                                          $2,142.02               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $25,705.02               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,231.14
         Disbursements to Creditors                               $921.86

 TOTAL DISBURSEMENTS :                                                                       $5,153.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 11/02/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
